DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 5/6/2022. In particular, claim 1 has been amended to include the limitations of claim 8 (now cancelled). This presents the claims in a manner with a scope not previously examined, i.e. claims dependent on claim 1 were not presented before with this combination. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 103
Claim 1-2, 4-6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 2012/0085971).
Daniel teaches water absorbing polymer particles (abstract) which may be present as an aggregate (agglomerate) (¶164). Daniel teaches the particles have a preferred particle size of 300-600 µm (¶84), has a CRC of at least 24 g/g (¶87), and an absorption under pressure of 49.2 g/cm2 of at least 15 g/g (¶ 88) which overlap the claimed ranges. Daniel teaches an example where the particles have a CRC of 36 g/g, extractables of 14.0 wt% (¶ 278-279) and have 58.1 wt% 300-600 µm (¶280). After surface postcrosslinking and coating, examples of the particles have a CRC of 26.5 g/g, an AUL0.0 (absorbency with a load of 0.0 g/cm2) of 38.4 g/g, an AUL0.7 (absorbency with a load of 49.2 g/cm2) of 23.2 g/g, an SFC of 61 x 10-7 cm3s/g (Table 5). Daniel teaches hygiene articles (¶ 17) with a fibrous absorbent core (¶ 17) where the amount of absorbent is at least 70 wt% of the core (¶ 20).
It is noted that claim 10 is recited in the product-by-process format by use of the language, “prepared by a process comprising…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Daniel teaches values which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Daniel suggests the claimed values. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Daniel. See MPEP 2123.
Daniel does not explicitly recite an example which has the claimed properties and is agglomerated (aggregated).
However, it would have been obvious to one of ordinary skill in the art to use the particles of Daniel as agglomerates because Daniel teaches using the particles in the aggregate (¶ 164).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 2012/0085971) in view of Daniel (WO 2014/079694).
The discussion with respect to Daniel ‘971 above is incorporated herein by reference. Daniel ‘971 teaches the water absorbent particles are used in hygiene articles (¶253).
Daniel ‘971 does not explicitly recite the claimed absorption under no pressure (0.0 g/cm2).
However, Daniel ‘694 teaches water absorbent particles having a AUNL ranging from 40.9-63.9 (tables 1-3) which overlap the claimed range.
The prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. Notably, Daniel ‘971 does not include an example having an AUNL falling in the claimed range. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. Notably, Daniel ‘694 teaches numerous examples having an AUNL falling in the claimed range and of one of ordinary skill in the art would be able to use the teachings of Daniel ‘694 to arrive at the claimed AUNL. One of ordinary skill would have recognized that the results of the combination were predictable. Notably, the formation of a water absorbent particle with an AUNL falling in the claimed range.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 2012/0085971) in view of Hatsuda (US 6,562,879).
The discussion with respect to Daniel above is incorporated herein by reference. Daniel teaches the water absorbent particles are used in hygiene articles (¶253).
Daniel does not explicitly recite the bulk density.
However, Hatsuda teaches water absorbent resin particles (abstract) having a bulk density of not lower than 0.72 g/ml (corresponding to g/cc) (abstract) which overlaps the claimed range. Hatsuda teaches the bulk density is preferably 0.79-0.90 g/ml (col. 8, ln. 56-67). 
It would have been obvious to one of ordinary skill in the art to use the bulk densities of Hatsuda because when lower than 0.72 g/ml, the liquid permeability of the finally resultant absorbent structure or article is not a sufficiently enhanced one, and further in that the resistance of the resultant water-absorbent resin powder to the impact (process damage) is inferior and where the bulk density of the ground polymer is higher than 0.95 g/ml, there is a possibility that it might be difficult to ensure liquid-permeable spaces between gels when swelling (col. 8, ln. 56-col. 9, ln. 11). Additionally, particles having the bulk density of Hatsuda have an enhanced liquid permeability (col. 3, ln. 15-25).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US 2012/0085971) in view of Qin (US 2007/0135785).
The discussion with respect to Daniel above is incorporated herein by reference. Daniel teaches the water absorbent particles are used in hygiene articles (¶253).
Daniel does not explicitly recite the structure of the claimed hygiene article.
However, Qin teaches absorbent articles (abstract) which include a topsheet, a backsheet and absorbent core (abstract) where the backsheet is fluid impermeable (¶ 63) and the topsheet is fluid permeable (¶ 67) and the core contains superabsorbent material which can be at least 95 wt% of the core (¶ 78). This meets the structural limitations of the article of claim 9.
It would have been obvious to one of ordinary skill in the art to use the article of Qin with the superabsorbents of Daniel because Daniel teaches the articles of Qin are suitable for the water absorbents (¶ 253).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin (US 2007/0135785) in view of Daniel (US 2012/0085971).
Qin teaches absorbent articles (abstract) which include a topsheet, a backsheet and absorbent core (abstract) where the backsheet is fluid impermeable (¶ 63) and the topsheet is fluid permeable (¶ 67) and the core contains superabsorbent material which can be at least 95 wt% of the core (¶ 78). This meets the structural limitations of the article of claim 9.
Qin does not explicitly recite the water absorbing particles of the claims.
However, Daniel teaches water absorbing polymer particles (abstract) which may be present as an aggregate (agglomerate) (¶164). Daniel teaches the particles have a preferred particle size of 300-600 µm (¶84), has a CRC of at least 24 g/g (¶87), and an absorption under pressure of 49.2 g/cm2 of at least 15 g/g (¶ 88) which overlap the claimed ranges. Daniel teaches an example where the particles have a CRC of 36 g/g, extractables of 14.0 wt% (¶ 278-279) and have 58.1 wt% 300-600 µm (¶280). After surface postcrosslinking and coating, examples of the particles have a CRC of 26.5 g/g, an AUL0.0 (absorbency with a load of 0.0 g/cm2) of 38.4 g/g, an AUL0.7 (absorbency with a load of 49.2 g/cm2) of 23.2 g/g, an SFC of 61 x 10-7 cm3s/g (Table 5). Daniel teaches hygiene articles (¶ 17) with a fibrous absorbent core (¶ 17) where the amount of absorbent is at least 70 wt% of the core (¶ 20).
It would have been obvious to one of ordinary skill in the art to use the absorbents of Daniel because Daniel teaches enhanced SFC without reduction of AUL0.7 (¶ 301, 305) and give improved properties such as rewet under load and wicking (Table 6-7, ¶341-342).

Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered and are persuasive in part. The rejections over Dobrawa (US 2011/0059329) and Daniel (WO 2014/079694) alone are withdrawn as these references do not explicitly recite at least 30wt% of a particle size of 300-600 microns. 
Applicant argues that Daniel ‘971 was not used to reject claim 8 (now incorporated into claim 1). This is not persuasive. 
It is noted that ¶ 18 of the non-final rejection mailed on 1/28/2022 includes claim 8 in the rejection statement and that the limitation is addressed in ¶ 19 “Daniel teaches an example where the particles have a CRC of 36 g/g, extractables of 14.0 wt% (¶ 278-279) and have 58.1 wt% 300-600 µm (¶280).”
Applicant argues that the claimed particles must simultaneously possess all the claimed properties, including agglomeration and particle size and that Daniel ‘971 generally refers to agglomeration but such agglomeration would lead to particles beyond the claimed particle size range.
This is not persuasive because Daniel teaches the morphology of the base particles can be particle aggregates (agglomerates) and not that the base particles are formed and then agglomerated. Thus, Daniel does not teach particle enlargement through agglomeration (aggregation).
Applicant argues Daniel ‘971 fails to provide examples with all the claimed properties are demonstrated. This is not persuasive because an anticipation rejection over Daniel ‘971 is not presented. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764